DETAILED ACTION
Applicant’s Appeal Brief filed on November 11, 2021 is acknowledged in response to the Office action mailed on May 13, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 1-2, 5-6, 8-13, 16-17, and 21-29 are pending. 
Claims 1-2, 5-6, 8-13, 16-17, and 21-29 are allowed.


Withdrawn Rejections
The rejection of claims 1, 2, 5, 6, 8-13, 16-17, and 21-29, under 35 U.S.C. 112, first paragraph is withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a method of delivering a therapeutic agent to a tissue comprising combining a first precursor and a second precursor that react with each other in presence of a therapeutic agent to form a covalently crosslinked hydrogel in situ in an eye with the therapeutic agent dispersed in the hydrogel, all of the agent being directly disposed in the hydrogel and having a low solubility in water, and with the hydrogel being formed with a spacing between crosslinks that allows diffusion of the agent through the hydrogel, wherein the hydrogel essentially persists at least until 
Accordingly, the claims are found to patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627